DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 11/5/21.  Claims 1, 5-6, 8, 10, 12, 16-18 were amended; claims 2, 11, 13-15 were cancelled; and claims 21-24 were newly added.  Claims 1, 3-10, 12, and 16-24 are presently pending and are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see page 7 of Remarks, filed 11/5/21, with respect to the claim interpretations under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claim interpretations under 35 U.S.C. 112(f) have been withdrawn. 
4.	Applicant’s arguments, see pages 7-8 of Remarks, filed 11/5/21, with respect to the rejections of claims 6-18 and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 6-18 and 20 under 35 U.S.C. 112(b) have been withdrawn. 
5.	Applicant’s arguments, see pages 8-9 of Remarks, filed 11/5/21, with respect to the rejections of claims 1-16 and 19-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims 1-16 and 19-20 under 35 U.S.C. 102 and 103 have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of US Pub. 2013/0111676 to Jun et al. (hereafter “Jun”) and US Pub. 2018/0105970 to Basheer (hereafter “Basheer”) as necessitated by amendment.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-9, 12, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2005-0036416 to Yoon (hereafter “Yoon”, machine translation provided) in view of US Pub. 2013/0111676 to Jun et al. (hereafter “Jun”).
	Regarding claim 1,
Yoon discloses a washing machine comprising: 
a casing (see Fig. 1); 
an outer tub (1) located inside of the casing and configured to receive water; 
an inner tub (2) located inside of the outer tub and configured to receive laundry; 
a pulsator (3) located inside of the inner tub and configured to rotate based on receiving a driving force [see Fig. 1; pg. 4]; and 
a driving mechanism (800, 500) configured to provide driving force to cause rotation of at least one of the inner tub or the pulsator [see Fig. 1], 
wherein the driving mechanism comprises: 
a drive motor (500) comprising a stator (520) and a rotor (510) [see Fig. 1-3; pg. 4], 

a spinning shaft (100) that has an upper end (120) coupled to the inner tub and a lower end (140) located closer to the rotor than the upper end, the spinning shaft defining a hollow portion that penetrates the spinning shaft from the upper end to the lower end of the spinning shaft [see Fig. 2-4; pg. 4], 
a coupler (650) configured to selectively connect the spinning shaft to the rotor based on moving upward and downward along an outer circumferential surface of the lower end of the spinning shaft, the coupler comprising a cylindrical body [see Fig. 2-3; pg. 5], 
a washing shaft (200) located in the hollow portion of the spinning shaft and configured to rotate the pulsator, the washing shaft having a lower part (240) connected to the rotor and an upper part (210) connected to the pulsator [see Fig. 2-4; pg. 5], and 
an anti-friction member (195) located between the spinning shaft and the washing shaft and configured to reduce friction between the spinning shaft and the washing shaft, the anti-friction member comprising a bearing [see Fig. 2-4; pg. 5],
	wherein an outer circumferential surface of the washing shaft defines a retaining groove (at 535) that is recessed radially inward and that extends along a circumferential direction of the washing shaft,
wherein the driving mechanism further comprises: 

a first washer (920) located between the anti-friction member (195) and the retaining ring (535), the first washer having a wave shape [see Fig. 4; pg. 7].
Yoon teaches that the first washer (920) is located between the anti-friction member (195) and the retaining ring (535), but does not explicitly teach a plurality of auxiliary washers that are respectively located between the anti-friction member and the first washer and between the first washer and the retaining ring.  However it is old and well known in the art to utilize such a configuration of washer(s) and auxiliary washers or spacers to securely couple elements of a driving mechanism while attenuating noise and vibration.  It is common knowledge for a variety of washers, for example plain washers, spring washers, wave washers, rubber washers, locking washers, split washers, Belleville washers, etc., to be used in combination.  For example, Jun discloses a washing machine including a driving mechanism comprising a first washer (500) having a wave shape and an adjacent auxiliary washer (501) between the first washer and an inner rotor, thereby enhancing a coupling force therebetween and reducing vibrations [see Fig. 52-53; ¶0482].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Yoon to further include a plurality of auxiliary washers that are respectively located between the anti-friction member and the first washer and between the first washer and the retaining ring to enhance a coupling force and reduce vibrations [Jun: ¶0482].
Regarding claim 3,

wherein at least one of the outer circumferential surface of the washing shaft or the inner circumferential surface of the spinning shaft defines a seating groove configured to receive the anti-friction member [see Fig. 2-4; pg. 6].  
Regarding claim 4,
Yoon in view of Jun discloses the washing machine of claim 1, wherein Yoon teaches an outer circumferential surface of the washing shaft (200) faces an inner circumferential surface of the spinning shaft (100), and 
wherein at least a portion of the outer circumferential surface of the washing shaft is spaced apart from the inner circumferential surface of the spinning shaft [see Fig. 4].  
Regarding claim 5,
Yoon in view of Jun discloses the washing machine of claim 1, wherein Yoon teaches that the driving mechanism further comprises a planetary gear module (elements 242, 220, 160) that is located within the bearing housing, that is configured to define a rotational ratio of the drive motor, and that is configured to transmit driving force to the washing shaft based on the rotational ratio, the planetary gear module comprising a plurality of gears [see Fig. 3-4; pg. 4].    
Regarding claim 6,
Yoon in view of Jun discloses the washing machine of claim 5, wherein Yoon teaches that the planetary gear module comprises: 

a plurality of planetary gears (220) configured to mesh with the sun gear and to rotate about the sun gear based on rotation of the sun gear, each planetary gear comprising a rotation shaft located radially outward of the sun gear and teeth defined at an outer circumference of the planetary gear; 
a ring gear (160) arranged coaxially with the sun gear and configured to mesh with the plurality of planetary gears, the ring gear comprising teeth defined at an inner circumference of the ring gear; and 
a carrier (230) rotatably coupled to the rotation shaft of each of the plurality of planetary gears and configured to rotate about the sun gear [see Fig. 3-4; pg. 4].  
Regarding claim 7,
Yoon in view of Jun discloses the washing machine of claim 6, wherein Yoon teaches that the washing shaft (200) comprises:   
a lower washing shaft having a top portion connected to the sun gear (242) and a bottom portion connected to the rotor (510); and 
an upper washing shaft having a top part connected to the pulsator (3) and a bottom part connected to the carrier (230) [see Fig. 1-4; pg. 4-5].  
Regarding claim 8,
Yoon in view of Jun discloses the washing machine of claim 6, wherein Yoon teaches that the washing shaft comprising a lower washing shaft having a bottom portion connected to the rotor, and

Regarding claim 9,
Yoon in view of Jun discloses the washing machine of claim 6, wherein Yoon teaches that the spinning shaft (100) comprises: 
a lower spinning shaft (at 140) having a bottom portion configured to be selectively connected to the rotor by the coupler and a top portion connected to the ring gear; and 
an upper spinning shaft (at 120) having a bottom part connected to the ring gear and a top part connected to the inner tub [see Fig. 2-4; pg. 4].  
Regarding claim 12,
Yoon in view of Jun discloses the washing machine of claim 1, wherein Yoon teaches that the outer circumferential surface of the washing shaft faces an inner circumferential surface of the spinning shaft, and 
wherein the inner circumferential surface of the spinning shaft defines a seating groove configured to receive the anti-friction member (195) [see Fig. 3-4; pg. 7].  
Regarding claim 16,
Yoon in view of Jun discloses the washing machine of claim 1, but does not explicitly teach that at least one of the plurality of auxiliary washers is made of a resin material.  However it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a resin material to form the auxiliary washer, since it has been held to be within the general skill of a worker in the art to select a known material on the In re Leshin, 125 USPQ 416. [see MPEP 2144.07].
Regarding claim 17,
Yoon in view of Jun discloses the washing machine of claim 1, wherein the first washer and the plurality of auxiliary washers are configured to be deformed by a load applied to the anti-friction member, and 
wherein the driving mechanism further comprises a shaft-retaining boss (Yoon: 530) configured to contact a bottom portion of the spinning shaft based on deformation of the first washer and the plurality of auxiliary washers by the load applied to the anti-friction member, and 
wherein the shaft-retaining boss defines a shaft passing-through hole that receives the washing shaft and that extends toward a central portion of the rotor [Yoon: see Fig. 2; pages 7-8].  
Regarding claim 18,
Yoon in view of Jun discloses the washing machine of claim 17, wherein the shaft-retaining boss (Yoon: 530) comprises a top surface configured to support the bottom portion of the spinning shaft based on deformation of the first washer and the plurality of auxiliary washers by the load applied to the anti-friction member [Yoon: see Fig. 2; pages 7-8].  
Regarding claim 19,
Yoon in view of Jun discloses the washing machine of claim 1, wherein Yoon teaches that the washing shaft is configured to rotate relative to the spinning shaft, and 

Regarding claim 20,
Yoon in view of Jun discloses the washing machine of claim 6, wherein the anti-friction member supports a bottom surface of the sun gear [see Fig. 3-4; pg. 6].  
Regarding claim 21,
Yoon in view of Jun discloses the washing machine of claim 1, wherein the plurality of auxiliary washers comprise: 
a first auxiliary washer (Jun: 501) in contact with the anti-friction member and the first washer; and 
a second auxiliary washer (Jun: 501) in contact with the first washer and the retaining ring [Jun: Fig. 53; ¶0482].  
Regarding claim 22,
Yoon in view of Jun discloses the washing machine of claim 1, but does not explicitly teach that the first washer and the plurality of auxiliary washers protrude radially outward relative to an outer circumferential surface of the retaining ring.  However it would have been an obvious matter of design choice to modify the outer diameter of the first washer and plurality of auxiliary washers such that they protrude radially outward relative to an outer circumference of the retaining ring, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re rose, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04(IV)(A)].
Regarding claim 23,
Yoon in view of Jun discloses the washing machine of claim 1, wherein an inner diameter of the retaining ring is less than an inner diameter of each of the first washer and the plurality of auxiliary washers [see Yoon: Fig. 4], but does not explicitly teach that an outer diameter of the retaining ring is less than an outer diameter of each of the first washer and the plurality of auxiliary washers.  However it would have been an obvious matter of design choice to modify the outer diameter of the first washer and plurality of auxiliary washers such that they protrude radially outward relative to an outer circumference of the retaining ring, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re rose, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04(IV)(A)].
Regarding claim 24,
Yoon in view of Jun discloses the washing machine of claim 1, but does not explicitly teach that an outer circumferential surface of the first washer is flush with outer circumferential surfaces of the plurality of auxiliary washers.  However it would have been an obvious matter of design choice to modify the outer diameter of the first washer and plurality of auxiliary washers such that their respective outer circumferential surfaces are flush, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re rose, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04(IV)(A)].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2005-0036416 to Yoon (hereafter “Yoon”, machine translation provided) and US Pub. 2013/0111676 to Jun et al. (hereafter “Jun”) as applied to claim 6 above, and further in view of US Pub. 2018/0105970 to Basheer (hereafter “Basheer”).
Regarding claim 10,
Yoon in view of Jun discloses the washing machine of claim 6, wherein it is inherent that the sun gear (242), planetary gears (220), and ring gear (160) have teeth in order to mesh together, but does not explicitly teach that the teeth define a helical gear.  However it is old and well known in the art to utilize such a helical gear configuration as claimed.  For example, Basheer discloses a laundry treating appliance with a helical drive mechanism wherein the teeth of a sun gear (92), the teeth of a plurality of planetary gears (94), and the teeth of a ring gear (96) are teeth defining a helical gear [see Fig. 4-5; ¶0039].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the planetary gear module of Yoon such that the teeth of the sun gear, planetary gears, and ring gear define a helical gear, as taught by Basheer, in order to predictably transmit driving force to the washing shaft [Basheer: ¶0039].

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711